Citation Nr: 1011069	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence of record 
shows that the Veteran experiences 3-4 panic attacks per 
week, with associated agoraphobia, anxiety depression, 
insomnia, anger irritability, decreased energy, and crying 
spells.  

2.  Throughout the appeal period, the evidence of record does 
not show that the Veteran's symptomatology associated with 
his PTSD more closely approximates total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion, 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

3.  Service connection is in effect for PTSD, which more 
nearly approximates the criteria for a 70 percent disabling 
as a result of this decision.  

4.  The medical and other evidence of record indicates that 
the Veteran is unable to obtain and/or maintain substantially 
gainful employment due to his service-connected PTSD.  




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the establishment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant both an increased 
initial evaluation for PTSD to a 70 percent disability rating 
and TDIU, is a full grant of the benefits sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009)) and the implementing regulations.

Analysis

I. PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson, supra; 38 C.F.R. § 4.2 
(2009).  For reasons discussed in more detail below, the 
Board finds that the competent evidence demonstrates that the 
Veteran's service- connected disability did not undergo an 
increase in severity sufficient to warrant a staged rating 
during the relevant appeal period.  As such, the Board will 
discuss the Veteran's PTSD symptomatology in relation to the 
applicable rating criteria for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, DC 9411 (2009).  Under that diagnostic code, a 50 
percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The March 2008 VA examination report indicates that 
the Veteran's PTSD is characterized by 3-4 panic attacks per 
week and with associated agoraphobia.  He experiences 
anxiety, depression, insomnia, anger, irritability ,decreased 
energy, and crying spells.  As will be discussed in more 
detail below, such symptoms warrant a disability rating of 70 
percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, an inability to 
perform activities of daily living, disorientation as to time 
or place, or memory loss for names of close relatives, own 
occupation, or own name.  As such, the Board notes that as 
the Veteran does not meet the criteria for the higher 
evaluation, an evaluation of 100 percent is unwarranted.

At the March 2008 VA examination, the Veteran stated that he 
was moderately to severely anxious and depressed most of the 
time.  He had insomnia, anger, and irritability issues, 
decreased energy, crying spells, etc.  He denied suicidal or 
homicidal ideation or intent.  He had reasonable insight and 
judgment.  His intellectual capacity appeared intact.  He was 
oriented to time and space and reported no delusions or 
hallucinations.  The Veteran also noted 3-4 panic attacks per 
week.  

Evidence, with respect to the Veteran's ability to establish 
and maintain effective relationships, indicates that the 
Veteran has become increasingly isolated from other people.  
While he attended church with his wife, he did not like to be 
in large groups.  The Veteran noted that he had not worked 
since 1998 when he had a cerebrovascular accident.  But even 
prior to that incident, he said that had a short temper, poor 
relationships with his co-workers, and worked in a rather 
isolated job at this own request.  The examiner noted that 
the Veteran had moderate to severe impairment in social, 
occupational, recreational, and familial functioning.  
Current GAF score was 40.  As noted earlier, this score 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work.  

It is the Board's conclusion that the Veteran's overall 
disability picture for the entire appeal period most closely 
approximates that contemplated by a 70 percent evaluation.

In sum, the evidence of record demonstrates that although the 
Veteran reports irritability problems, as stated above, there 
is no indication of a lack of impulse control.  The record 
also demonstrates that he is able to function independently, 
has good hygiene and has no delusions or cognitive 
impairment.  He does, however, exhibit a depressed mood, 
anxiety, chronic sleep impairment, frequent panic attacks, 
and agoraphobia.  Additionally, it appears that he 
experiences impairment in the ability to establish and 
maintain effective relationships as evidenced by his apparent 
lack of friends, other than his wife and children.  Based on 
the foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 70 percent rating for 
the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating for the entire 
appeal period.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period, but 
a preponderance of the evidence is against higher evaluations 
than are assigned herein.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  
In reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2009).

As a result of this decision, the Veteran is service-
connected for PTSD, which is rated as 70 percent disabling, 
effective October 4, 2007, which is the date that his claim 
was filed.  Thus, as of this date he meets the criteria for 
schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) 
(2009).  For reasons stated immediately below, the Board 
finds that the evidence of record demonstrates that the 
Veteran's service-connected PTSD renders him unable to secure 
and follow a substantially gainful occupation.

The symptomatology associated with the Veteran's service-
connected PTSD has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the Veteran's anxiety, panic 
attacks, and problems interacting with others appropriately 
evidences difficulty adapting to a worklike setting, as such 
has already been detailed in the discussion of the increased 
rating claim above.  In short, the medical and other evidence 
of record indicates that the Veteran's service-connected PTSD 
is productive of serious symptomatology which can be said to 
preclude employability.  Based on the above analysis, the 
Board concludes that a grant of TDIU is warranted under 38 
C.F.R. § 4.16(a) (2009).  The benefit sought on appeal is 
accordingly granted.




ORDER

Entitlement to an increased initial evaluation of 70 percent 
throughout the appeal, but not greater, for service-connected 
PTSD is granted, subject to the law and regulations governing 
the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


